—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Shaughnessy, J.), dated February 19, 1992, which denied her motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
The trial court properly denied the plaintiff’s motion to amend her complaint to allege a cause of action for negligent assault, as no such cause of action exists in this State. To the extent that the plaintiff sets forth any cognizable cause of action, it is barred by the one-year limitations period for intentional torts (see, CPLR 215). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.